Citation Nr: 0924608	
Decision Date: 06/30/09    Archive Date: 07/07/09	

DOCKET NO.  05-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
hip disorder, to include as secondary to service-connected 
left knee disability.   

2.  Entitlement to service connection for a chronic right 
knee disability, to include as secondary to service-connected 
left knee disability.   

3.  Entitlement to service connection for a chronic low back 
disorder, to include as secondary to service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Houston, Texas, that denied service connection for the 
disabilities listed on the title page of this decision.  That 
rating decision also resulted in the RO confirming and 
continuing a 30 percent disability rating for left knee 
instability and a 10 percent rating for left knee traumatic 
arthritis.  

The case was previously before the Board in November 2007 at 
which time it was remanded for further development.  The case 
has been returned to the Board for appellate review.  

As noted in the November 2007 Remand, in March 2006 the 
Veteran appeared to raise a new claim seeking an increased 
rating for disabilities involving the left knee.  This matter 
is again referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action be required.  


REMAND

The Veteran and his representative essentially seek 
entitlement to service connection for disabilities involving 
the hips, the right knee, and the low back, primarily claimed 
as secondary to the Veteran's service-connected left knee 
disability.  The Board remanded the case in November 2007 for 
procedural and substantive purposes.  Included in the remand 
was a request for the Veteran to be accorded an orthopedic 
examination for the purpose of determining whether or not any 
current low back, bilateral hip, and/or right knee disorders 
had been caused by or aggravated by the Veteran's service-
connected left knee disability.  The Veteran was scheduled 
for an examination of the joints by VA in May 2009.  However, 
there is notation of record that the examination was canceled 
on May 14, 2009, because the "Veteran withdrew claim."  
However, in a Report of Contact on May 26, 2009, a veteran's 
claims examiner contacted the Veteran by telephone and 
indicated that the Veteran "would like to process his appeal 
without taking a C and P exam."  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that a remand by either the Court or 
the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Where the remand orders of the Board 
are not complied with, the Board errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, while the Veteran has indicated that he does not want 
to undergo an examination, for whatever reason, the 
undersigned believes that the Board should assist the Veteran 
as much as possible in the development of his claim.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  A physician knowledgeable in 
orthopedic disorders should be asked to 
review the entire claims folder for the 
purpose of providing an opinion as to 
whether it is at least as likely as not 
that the Veteran has a bilateral hip 
disorder, a low back disability, and/or 
right knee disability, causally related 
to active service or caused or aggravated 
beyond normal progression of the 
disorders by a service-connected left 
knee disability.  The term at least as 
likely as not does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence 
before and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as to find against it.  The reviewing 
physician should provide the complete 
rationale for any opinion expressed.  

2.  The RO/AMC should then review the 
claim.  If the claims are not granted to 
the Veteran's satisfaction, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and be given an opportunity for 
response.  The case should then be 
returned to the Board for appellate 
review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



